ACCEPTED
                                                                                                01-14-00868-CR
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                           4/27/2015 6:56:15 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK

                                      No. 0l-14-00868-CR

                                         In the                             FILED IN
                     Court of Appeals for the First District of Texas 1st COURT OF APPEALS
                                      At Houston                          HOUSTON, TEXAS
                                                                        4/27/2015 6:56:15 PM
                                                                        CHRISTOPHER A. PRINE
                                                                                Clerk

                                     Cause No. 2014V-0074
                                    In the 155h District Court
                                     Of Austin County, Texas




                             EX PARTE STUART WHEELER



           STATE'S NOTICE OF ATTORNEY PRESENTING ARGUMENT




       The State of Texas   will   be represented by Brandy Robinson for oral argument on

April 29,2015. Appellee apologizes to the Court and opposing counsel for its tardy

designation.

                                                           Respectfully submitted,


                                                           fudrffi
                                                           Brandy N. Robinson
                                                           One East Main Street
                                                           Bellville, Texas 77418
                                                           (e7e) 86s-se33
                                                           Texas Bar No. 24051688
                             CERTIFICATE OF SERVICE

       I, Brandy Robinson, hereby certiff that atrue and correct copy of the foregoing
instrument has been served upon the Appellant by electronic filing to Mark Bennett,
attorney for Appellant.




Date:   4- 27-15
                                                Brandy Robinson




                                            2